Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Renumbering of Claims:
Claim 8 appears to be missing. Claims 9-20 have been renumbered as claims 8-19 so as to comply with 37 CFR 1.126. Accordingly, this application contains 19 claims numbered 1-19.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1, 150, 109 to Flanders.

Regarding claim 1, The claimed invention reads on Flanders as follows: Flanders discloses discloses a folding rack comprising:

a pair of bases (9, 9), each of the pair of bases having a flat bottom surface;

a pivot (3, 4, ) coupling the pair of bases together, the pair of bases being rotatable with respect to one another; and

a pair of poles (2, 2)  each of the pair of poles being coupled to one of the pair of bases (via bar 1) and extending orthogonally thereto, the distance between the pair of poles being variable.
	
Regarding claim 2, wherein the distance between the pair of poles is proportional to an angle between the pair of bases.

Regarding claim 3, wherein the pair of bases may form an angle of between 90 degrees and 180 degrees relative to one another.

Regarding claim 6, wherein the pair of bases and the pair of poles comprise a same material.

Regarding claim 7, wherein the pair of bases and the pair of poles are metallic.


Regarding claim 12, wherein the distance between the pair of poles may be selected to be between 2 inches and 9 inches by changing an angle formed between the pair of bases.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over 
US 1,008,477 to Kohn.
Regarding claim 1, Kohn discloses a folding rack comprising:

a pair of bases (D1, D2), each of the pair of bases having a flat bottom surface;

a pivot (D3) coupling the pair of bases together, the pair of bases being rotatable with respect to one another; and

a pair of poles (A, A1), each of the pair of poles being coupled to one of the pair of bases and extending orthogonally thereto, the distance between the pair of poles being variable.
	Kohn discloses the invention as shown above in claim 1. Kohn appears to discloses each of the pair of bases having a round bottom surface but not a flat bottom surface. It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to make each of the pair of bases having a flat bottom surface, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to simplify production means and to allow for smooth connection and folding.

Regarding claim 2, Kohn as modified also teaches the distance between the pair of poles is proportional to an angle between the pair of bases.

Regarding claim 3, wherein the pair of bases may form an angle of between 90 degrees and 180 degrees relative to one another.

Regarding claim 4, Kohn teaches he folding rack also comprising a keeper (see ball knob, no numeral) disposed on an end of each of the poles.

Regarding claim 5, wherein the keeper is rotatable with respect to a respective pole.

Regarding claim 6, wherein the pair of bases and the pair of poles comprise a same material.

Regarding claim 7, wherein the pair of bases and the pair of poles are metallic.

Regarding claim 8, wherein each of the pair of bases includes a first height and a thinned step portion.

Regarding claim 9, wherein the thinned step portion is approximately 1/2 of the first height.

Regarding claim 10, wherein the pair of bases mate with one another at respective thinned step portions.

Regarding claim 11, wherein the pivot extends through the thinned step portion of each of the pair of bases.

Regarding claim 12, wherein the distance between the pair of poles may be selected to be between 2 inches and 9 inches by changing an angle formed between the pair of bases.

Regarding claims 13-19, method claims 13-19 are also rejected for the same reasons as discussed in claims 1-12 under 103(a) as being been obvious in view of the structures disclosed in Kohn since the method steps as claimed in claims 13-19 of the current application include all structural elements disclosed in Kohn ‘704 patent as modified therefore also carry out similar method steps.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references include a foldable rack with poles and bases.
US 2,748,955; US 1,830,288; US 2016/0143702;  US 4,229,420; US 2,906,410; US 2004/0050814.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632